


110 HRES 1268 IH: Expressing the sense of the House of

U.S. House of Representatives
2008-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1268
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2008
			Ms. McCollum of
			 Minnesota (for herself, Mr.
			 Tierney, Mr. Shays,
			 Mr. Wolf, Mr. Platts, Mr.
			 Farr, Mr. Jackson of
			 Illinois, Mr. Honda,
			 Mr. Lynch,
			 Mr. LaHood, and
			 Mr. Carson) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that United States foreign assistance is a critical instrument
		  for achieving our national security goals and that modernizing United States
		  foreign assistance should become a national priority.
	
	
		Whereas foreign assistance has been an essential component
			 of United States national security strategy and a powerful demonstration of
			 America’s national values since the end of World War II;
		Whereas 60 years ago, in April of 1948, Congress committed
			 resources in support of the Marshall Plan, channeling $115,000,000,000 in
			 economic aid and technical assistance to 16 European countries and initiating
			 America’s first major international foreign assistance initiative, yielding one
			 of the greatest achievements of the 20th century;
		Whereas over the last three generations, the commitment of
			 the United States to humanitarian crisis interventions, long-term development
			 activities, postconflict reconstruction, and military and economic support has
			 saved millions of lives, built a bulwark against the spread of communism, and
			 defined America’s global leadership through its commitment to democracy, good
			 governance, economic growth, and the global fight against disease, hunger, and
			 poverty;
		Whereas United States foreign assistance is an investment
			 in global security, stability, and prosperity, and is a critical instrument of
			 American power, prestige, and influence in the world, which confers tangible,
			 long-term benefits to American citizens in the form of reduced national
			 security threats, expanded economic opportunities, and the fulfillment of
			 America’s moral obligations to champion aspirations for human
			 dignity, as stated in the 2006 National Security Strategy;
		Whereas according to the 2007/2008 United Nations Human
			 Development Report, 2,600,000,000 people, or 40 percent of the world’s
			 population, live on less than two dollars a day, and often confront hunger,
			 disease, and misery;
		Whereas the 9/11 Commission Report states, In the
			 post-9/11 world, threats are defined more by the fault lines within
			 societies than by the territorial boundaries between them [and] [f]rom
			 terrorism to global disease or environmental degradation, the challenges have
			 become transnational rather than international;
		Whereas the Administration asserted in the 2006 National
			 Security Strategy that development reinforces diplomacy and defense,
			 reducing long-term threats to our national security by helping to build stable,
			 prosperous, and peaceful societies;
		Whereas the 2006 National Security Strategy declared,
			 Helping the world’s poor is a strategic priority and a moral
			 imperative, and the United States must assist the world’s poor
			 citizens and least developed nations and help integrate them into the global
			 economy;
		Whereas the Commission on Weak States and United States
			 National Security, a bipartisan panel of 30 former government officials, senior
			 business leaders, academics, and nongovernmental organization representatives,
			 recognized in 2004 that [W]eak and failed states matter to American
			 security, American values, and the prospects for global economic growth upon
			 which the American economy depends;
		Whereas the Commission on Weak States and United States
			 National Security also found that the security challenge [weak and
			 failed states] present cannot be met through security means alone, [and] the
			 roots of this challenge—the long-term hope for its resolution—lie in
			 development, broadly understood as progress toward stable, accountable national
			 institutions that can meet citizens’ needs and take full part in the workings
			 of the international community;
		Whereas the bipartisan Commission on Smart Power, convened
			 by the Center for Strategic and International Studies (CSIS), concluded in 2007
			 that American leaders ought to commit to global development because it
			 reinforces basic American values, contributes to peace, justice, and
			 prosperity, and improves the way we are viewed around the world;
		Whereas the Commission on Smart Power further found that
			 Investing in development contributes to American security at home by
			 promoting stability abroad;
		Whereas the current United States foreign assistance
			 programs, structures, and assumptions, which were developed during the Cold War
			 and evolved over six decades, are in need of modernization to effectively
			 confront current and future foreign policy and national security
			 challenges;
		Whereas Congress mandated the bipartisan HELP Commission,
			 which spent nearly 2 years conducting extensive overseas travel to interview
			 aid recipients and assess aid programs in the field and interviewing the
			 world’s foremost experts on United States foreign assistance, including current
			 and former Secretaries of State, leaders of United States Government agencies
			 involved with foreign assistance, international experts, scholars, contractors,
			 nongovernmental organization officials, and businesses, and studied previous
			 reform efforts and reports, which tellingly found not one person
			 appeared before [the] Commission to defend the status quo;
		Whereas the bipartisan Brookings-CSIS Task Force for
			 Transforming Foreign Assistance in the 21st Century analyzed the fragmented
			 state of the United States foreign assistance infrastructure, noting there are
			 more than 50 separate United States Government units involved in aid
			 delivery, [resulting in] duplication and disarray, and further cited
			 that this current cacophony of actors within the United States
			 Government undermines American leadership internationally;
		Whereas the Brookings-CSIS Task Force called for the
			 United States Government to rationalize agencies and clarify [agency]
			 missions;
		Whereas the Commission on Smart Power called upon the next
			 President to address three vital development issues in the brief window
			 of opportunity that exists at the beginning of any new administration:
			 elevating the development mission within the United States Government;
			 developing a more unified approach to our aid; and developing locally-supported
			 and measurable delivery systems;
		Whereas the 2006 National Security Strategy declares,
			 Improving the way we use foreign assistance will make it more effective
			 in strengthening responsible governments, responding to suffering, and
			 improving people’s lives;
		Whereas Secretary of State Condoleezza Rice recognized the
			 urgent need to modernize United States foreign assistance by introducing the
			 F process reforms as part of the Department’s
			 transformational diplomacy initiative in January 2006;
		Whereas Secretary of Defense Robert Gates stated on
			 November 26, 2007, One of the most important lessons of the wars in Iraq
			 and Afghanistan is that military success is not sufficient to win: economic
			 development, institution-building and the rule of law, promoting internal
			 reconciliation, good governance, providing basic services to people, training
			 and equipping indigenous military and police forces, strategic communications,
			 and more—these, along with security, are essential ingredients for long-term
			 success;
		Whereas Secretary Gates also noted the need for a
			 dramatic increase in spending on the civilian instruments of national
			 security—diplomacy, strategic communications, foreign assistance, civic action,
			 and economic reconstruction and development;
		Whereas the need to modernize United States foreign
			 assistance is reinforced by the efforts of rising global powers, such as China,
			 to utilize foreign aid to advance their own national interests in strategic
			 areas of the world; and
		Whereas the comprehensive modernization of United States
			 foreign assistance will require a renewed partnership between Congress and the
			 executive branch to meet the challenges of the 21st century: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)supports the
			 comprehensive modernization of the United States foreign assistance apparatus
			 to effectively meet 21st century global challenges, such as terrorism, poverty,
			 pandemic disease, climate change, energy security, failed or failing states,
			 food insecurity, a lack of or slow economic growth, and population and
			 migration issues;
			(2)affirms defense,
			 diplomacy, and development are the three essential components to ensure United
			 States national security, as stated in the President’s 2002 National Security
			 Strategy, and that each component is an essential, independent, and mutually
			 reinforcing element of a comprehensive, effective, and long-term United States
			 national security strategy;
			(3)affirms that
			 foreign assistance in the form of long-term development activities,
			 humanitarian crisis response, postconflict reconstruction, and economic and
			 military support is an indispensable instrument of United States power, and a
			 key determinant of our standing in the world that should be used to translate
			 our moral beliefs and national interests into practical actions by—
				(A)mitigating threats
			 to national and global security;
				(B)supporting the
			 efforts of citizens of any country to pursue political freedom while building
			 capable, effective, and democratic states; and
				(C)reducing global
			 poverty by increasing economic opportunity and improving quality of
			 life;
				(4)affirms that a
			 modernization of United States foreign assistance should embody the consensus
			 recommendations of the United States national security community,
			 congressionally mandated commissions, development experts, and independent
			 research organizations, which include—
				(A)aligning foreign
			 assistance policies, operations, budgets, and statutory authorities;
				(B)matching sufficient
			 resources to a clear set of objectives shared by the executive branch and
			 Congress;
				(C)strengthening
			 civilian operational capabilities and expanding the cadre of skilled and
			 trained international development professionals inside the Government;
				(D)reducing the
			 number of agencies responsible for development and restructuring foreign
			 assistance activities to—
					(i)elevate global
			 development to a standing alongside defense and diplomacy to emphasize its
			 importance;
					(ii)enable the United
			 States to articulate and promote a strategic and coherent approach to global
			 development and the utilization of our foreign assistance tools;
					(iii)provide Congress
			 with the means for ensuring accountability; and
					(iv)facilitate strong
			 partnerships with the many American private, faith-based, and nongovernmental
			 organizations that are increasingly engaged in addressing development
			 challenges;
					(E)measuring results
			 through strengthened monitoring and evaluation systems and by publicly
			 reporting the impact of our investments against their intended
			 objectives;
				(F)strengthening the
			 commitment of recipient governments and other partners to policies that ensure
			 fiscal accountability, establish monitoring and benchmarks for aid, reduce
			 corruption, increase local capacity, respect human rights, and promote
			 political and economic freedom; and
				(G)applying
			 internationally recognized principles of aid effectiveness, which
			 include—
					(i)the
			 harmonization of policies and practices with other donors and leveraging
			 investments through collaboration with other countries;
					(ii)the
			 alignment with national priorities of host governments in well-governed
			 countries;
					(iii)the lowering of
			 transaction costs for both the United States and recipient governments;
			 and
					(iv)policy and
			 programmatic transparency to benefit both the American public and the intended
			 beneficiaries;
					(5)supports the
			 creation of a strategy to modernize foreign assistance in accordance with the
			 widely recognized principles enumerated in this resolution and affirms
			 modernization should be a priority for both Congress and the Administration;
			 and
			(6)calls for a
			 renewed partnership between Congress and the Administration to define a common
			 vision of the role and management of United States foreign assistance that
			 provides the President with the flexibility needed to act in a quickly changing
			 world, while ensuring input and oversight by Congress.
			
